Citation Nr: 0631994	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-08 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971 and from January 1977 to January 1981.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is service-connected for post-traumatic stress 
disorder rated as 70 percent disabling, headaches, rated as 
30 percent disabling, and tinnitus, rated as 10 percent 
disabling.  His combined disability rating is 80 percent.  
The veteran has been examined by VA, most recently in July 
2004.  He testified before the undersigned that his disorders 
have worsened since that time.  His representative has 
requested that the veteran be re-examined in conjunction with 
this claim.  

VA is obliged to afford a veteran a contemporaneous medical 
examination where there is evidence of an increase in the 
severity of the disability.  In addition, in adjudicating a 
total rating claim, the Board may not reject the veteran's 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran's disabilities do not prevent 
him from performing work that would produce sufficient income 
to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 
(1995).  The Court specifically stated that the VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  Friscia, 
7 Vet. App. at 297.  Hence, the VA should obtain a medical 
opinion as to whether the veteran's service-connected 
disorders, alone, render him unable to obtain or retain 
substantially gainful employment.  

The appellant is hereby notified that if an examination is  
scheduled for him in conjunction with this appeal, it is his  
responsibility to report for the examination and to cooperate  
in the development of the case, and that the consequences of  
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claim file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A is fully complied with for 
the claim on appeal, to include a 
discussion regarding effective dates of 
awards.  See Dingess/Hartman v.  
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be scheduled for a 
VA examination or examinations, performed 
by an appropriate VA medical examiner(s) 
to determine the current manifestations 
of the veteran's service-connected 
disorders.  Any necessary tests should be 
conducted.  The examination report(s) 
report must indicate that a review of the 
claim file was made.  Based on his/her 
review of the claim file and examination 
of the veteran, the examiner(s) should 
provide an opinion as to whether the 
service-connected disabilities alone 
preclude the veteran from securing and 
following substantially gainful 
employment.  The complete rationale for 
the opinion provided, to include citation 
to pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.  

3.  Then re-adjudicate the claim for 
TDIU, and if it remains denied, issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



